


Exhibit 10.1


INCENTIVE STOCK OPTION NOTICE










[NAME]
[RESIDENTIAL ADDRESS]

 




This Option Notice (the "Notice”) dated as of May 16, 2007 (the “Grant Date”) is
being sent to you by Virgin Media Inc. (including any successor company, the
"Company").  As you are presently serving as an employee of Virgin Media Inc. or
one of its subsidiary corporations, in recognition of your services and pursuant
to the Virgin Media Inc. 2006 Stock Incentive Plan (the "Plan") the Company has
granted you the Option provided for in this Notice. This Option is subject to
the terms and conditions set forth in the Plan, which is incorporated herein by
reference, and defined terms used but not defined in this Notice shall have the
meaning set forth in the Plan.


1.  Grant of Option.  The Company hereby irrevocably grants to you, as of the
Grant Date, an option to purchase up to [NUMBER] shares of the Company’s Common
Stock at a price of $24.36 per share.  This Option is intended to qualify as an
Incentive Stock Option under U.S. tax laws and the Company will treat it as such
to the extent permitted by applicable law.


2.  Vesting.  This Option shall vest as to 20% of the shares on January 1, 2008
and as to an additional 20% of the shares on each January 1 thereafter, until
fully vested.  Upon an Acceleration Event this Option, to the extent not yet
vested, shall become 100% vested.


3.  Exercise Period.   Generally, this Option may not be exercised unless you
are at the time of exercise an employee of the Company, a subsidiary corporation
or a parent corporation and unless you have remained continuously so employed
since the Grant Date. This Option shall stop vesting immediately upon the
termination of your employment and your right to exercise the Option, to the
extent vested, shall terminate on the earlier of the following dates: (a) three
months after your termination other than for Cause; (b) one year after your
termination resulting from your retirement, disability or death; (c) the date on
which your employment is terminated for Cause; or (d) May 15, 2017.


4.  Manner of Exercise. This Option may be exercised by delivery to the Company
of a written notice signed by the person entitled to exercise the Option,
specifying the number of shares which such person wishes to purchase, together
with a certified bank check or cash (or such other manner of payment as
permitted by the Plan) for the aggregate option price for that number of shares
and any required withholding (including a payment sufficient to indemnify the
Company or any subsidiary of the Company in full against any and all liability
to account for any tax or duty payable and arising by reason of the exercise of
the Option).


5.  Transferability.  Neither this Option nor any interest in this Option may be
transferred other than by will or the laws of descent or distribution.
 



VIRGIN MEDIA INC.                      
 
By:
        Name:   Stephen A. Burch       Title:     President and Chief Executive
Officer        


 
